Filed 10/10/14 P. v. Castaneda CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067422
         Plaintiff and Respondent,
                                                                         (Fresno Super. Ct. No. F13901621)
                   v.

JOSEPH NASH CASTANEDA,                                                                   OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jon N.
Kapetan, Judge.
         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



         *   Before Levy, Acting P.J., Cornell, J. and Gomes, J.
                                    INTRODUCTION
       Appellant/defendant Joseph Nash Castaneda pleaded no contest to two counts of
second degree vehicular burglary (Pen. Code, §§ 459/460, subd. (b)) and was sentenced
to three years in prison pursuant to a negotiated disposition. His appellate counsel has
filed a brief which summarizes the facts with citations to the record, raises no issues, and
asks this court to independently review the record. (People v. Wende (1979) 25 Cal. 3d
436 (Wende).) We affirm.
                                          FACTS
       On February 9, 2013, defendant’s girlfriend had a telephone conversation with her
former boyfriend, and it turned into an argument about child custody. After the call, she
told defendant about it and he became angry. Defendant said he was going to settle
everything and told her to drive him to the former boyfriend’s house.
       When they arrived, defendant grabbed a hammer from his girlfriend’s van and
smashed the windows of her former boyfriend’s SUV. He also slashed all the tires with a
knife and stole property from inside the vehicle. Defendant was still angry and ran across
the street and broke the window of a nearby truck, apparently unrelated to the former
boyfriend. He stole a stereo from the truck’s console.
Procedural History
       On February 19, 2013, a complaint was filed in the Superior Court of Fresno
County charging defendant with counts I and III, second degree vehicular burglary; and
count II, felony vandalism (§ 594), with three prior prison term enhancements (§ 667.5,
subd. (b)).
       On March 26, 2013, defendant pleaded no contest to counts I and III and admitted
one enhancement, pursuant to a negotiated disposition, for a maximum possible term of
three years. The court dismissed the remaining charges.




                                             2.
       On May 7, 2013, defendant was sentenced to the midterm of two years for count
II; a consecutive one-year term for the enhancement; and a concurrent term of two years
for count III.
       On June 7, 2013, defendant filed a timely notice of appeal; he did not request or
obtain a certificate of probable cause.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court. By letter on September 10, 2013, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                             3.